Exhibit 10.1

 

AMENDMENT NO. 5

 

THIS AMENDMENT NO. 5 (this “Amendment”) is being executed and delivered as of
March 17, 2008, by and among International Rectifier Corporation, a Delaware
corporation (the “Company”), JPMorgan Chase Bank, National Association, as
administrative agent (the “Administrative Agent”) under the Credit Agreement
referred to below, and certain of the lenders party to said Credit Agreement. 
All capitalized terms used herein without definition shall have the same
meanings as set forth in the Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the Company, the Lenders and the Administrative Agent are currently
party to that certain Credit Agreement dated as of November 6, 2006 (as
heretofore amended, the “Credit Agreement”); and

 

WHEREAS, pursuant to Amendment No. 4 to the Credit Agreement dated as of
December 14, 2007, the Lenders granted certain accommodations to the Company
through March 31, 2008 in respect of an investigation of certain matters which
is being conducted by the Audit Committee of the Board of Directors of the
Company; and

 

WHEREAS, such investigation has not yet been concluded; and

 

WHEREAS, in the current course of the Company’s investigation, it is unclear
which of the representations, warranties and covenants set forth in the Credit
Agreement, may have been breached;

 

NOW, THEREFORE, in consideration of the foregoing premises, the terms and
conditions stated herein and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, such parties
hereby agree as follows:

 

1.             Agreement.

 

(a)           The Lenders hereby agree that the Company shall not be deemed in
default of its obligations under the Credit Agreement and the other Loan
Documents referred to therein on or prior to the date which is the earlier of
July 31, 2008 and the end of the Investigation Period (as defined below), except
to the extent that the Company shall have breached the covenants set forth in
Sections 6.01 (Indebtedness), 6.02 (Liens), 6.08 (Negative Pledge Clauses) of
the Credit Agreement or its obligations under Section 2 of this Amendment.

 

(b)           The Company agrees that the Lenders shall have no obligation to
make any Credit Events or any other extensions of credit to any Borrower under
the Credit Agreement (other than the renewal of currently outstanding Letters of
Credit in existing amount in the ordinary course of business) during the period
(the “Investigation Period”) commencing on the date hereof and ending on the
date upon which  (i)  the Company’s investigation has been concluded, (ii) the
Lenders have received a report of the results thereof and revised audited
consolidated financial statements of the Company, in each case which are
reasonably satisfactory to the Required Lenders (it being understood and agreed
that the Lenders shall have a reasonable period to review such report and
financial statements), and (iii) no Default exists.

 

(c)           Pursuant to the provisions of Section 9.02 of the Credit
Agreement, except as set forth herein, no failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power under the
Credit Agreement or under any other Loan Document shall operate as an amendment
or waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance

 

1

--------------------------------------------------------------------------------


of steps to enforce such a right or power, preclude any other or further
exercise thereof or the exercise of any other right or power.  The rights and
remedies of the Administrative Agent, the Issuing Bank and the Lenders under the
Credit Agreement and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.

 

2.             Cash Collateral.  The Company hereby agrees that it shall
continue to maintain cash collateral with the Issuing Bank in an amount equal to
the full amount of the Letters of Credit outstanding under the Credit Agreement
(plus the amount of any letter of credit fees which will accrue with respect
thereto through and including July 31, 2008) pursuant to arrangements and
documents reasonably satisfactory to the Administrative Agent.  It is understood
and agreed that time is of the essence of this Section, and that the failure of
the Company to provide such cash collateral shall constitute and be deemed to be
an immediate Event of Default under the Credit Agreement and result in the
termination of this Amendment.

 

3.             Conditions of Effectiveness.  This Amendment shall be deemed to
have become effective as of the date hereof, but such effectiveness shall be
subject to the conditions that the Administrative Agent shall have received
(a) executed counterparts of this Amendment duly executed and delivered by the
Company and the Required Lenders, and (b) from the Company, within one Business
Day of the execution and delivery hereof by the Required Lenders, a fee of
0.025% of each Lender’s Commitment for the account of, and to the extent, such
Lender has executed and delivered to the Administrative Agent or its counsel a
counterpart to this Amendment prior to 12:00 noon (Los Angeles local time) on
March 17, 2008.

 

4.             No Implicit Amendment or Waiver.  Except as expressly set forth
herein, (i) the execution, delivery and effectiveness of this Amendment shall
neither operate as an amendment or waiver of any rights, power or remedy of the
Administrative Agent or the Lenders under the Credit Agreement or any other
documents executed in connection with the Credit Agreement, nor constitute an
amendment or waiver of any provision of the Credit Agreement nor any other
document executed in connection therewith and (ii) the Credit Agreement shall
remain in full force and effect in accordance with its terms (as heretofore
amended).  Without limiting the generality of the foregoing, the making of a
Loan or issuance of a Letter of Credit shall not be construed as an amendment or
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time.

 

5.             GOVERNING LAW.  This Amendment No. 5 shall be construed in
accordance with and governed by the law of the State of New York.

 

IN WITNESS WHEREOF, this Amendment No. 5 has been duly executed as of the day
and year first above written.

 

INTERNATIONAL RECTIFIER CORPORATION,
as the Company

 

 

By:

 

Name:

 

Title:

 

 

 

JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, individually as a Lender, as the
Swingline Lender and as Administrative Agent

 

By:

 

Name:

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A.,
individually as a Lender, as the Issuing Bank and as
Syndication Agent

 

 

By:

 

Name:

 

Title:

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,
individually as a Lender and as Co-Documentation
Agent

 

By:

 

Name:

 

Title:

 

 

 

By:

 

Name:

 

Title:

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,
individually as a Lender and as Co-Documentation
Agent

 

 

By:

 

Name:

 

Title:

 

 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
individually as a Lender

 

 

By:

 

Name:

 

Title:

 

 

 

By:

 

Name:

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

MIZUHO CORPORATE BANK, LTD.,
as a Lender

 

 

By:

 

Name:

 

Title:

 

 

 

WELLS FARGO BANK, N.A.,
as a Lender

 

By:

 

Name:

 

Title:

 

 

 

UNION BANK OF CALIFORNIA, N.A.,
as a Lender

 

 

By:

 

Name:

 

Title:

 

 

4

--------------------------------------------------------------------------------